DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 01/19/2022.

Claims 1-13 and 15-25 are pending.  Claim 14 is canceled.  Claims 10-13 and 15-19 are being examined.  Claims 1-9 and 20-25 are withdrawn from further consideration as being drawn to a non-elected inventions.  Claims 10-13 and 19 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Song et al. (Yonghai Song, Xia Li, Lanlan Sun, Li Wang, “Metal/metal oxide nanostructures derived from metal-organic frameworks”, The Royal Society of Chemistry (RSC Adv.), 2015, 5, 7267-7279), as evidenced by Zhang et al. (Zhang et al., “Formation of Fe2O3 Microboxes with Hierarchical Shell Structures from Metal-Organic Frameworks and Their Lithium Storage Properties”, J. Am. Chem. Soc. 2012, 134, 17388-17391).
Considering claims 10-13, 15-16 and 19, it should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the product is a metal oxide catalyst with a planar or two-dimensional morphology.
Song teaches a porous metal oxide catalyst with a planar or two-dimensional morphology by teaching a catalyst comprising Fe2O3 nanoplatelets (Song, abstract, page 7271 3rd paragraph of 2nd column).  As evidenced by Zhang in the 1st column on page 17390, Song’s Fe2O3 nanoplatelets are porous.
Considering claim 17-18, the claims are directed to a metal oxide catalyst having a planar or two-dimensional morphology.  Song teaches a metal oxide catalyst having a planar or two-dimensional morphology by teaching a catalyst comprising Fe2O3 nanoplatelets (Song, section 2.3 on page 7271).  Thus, the catalyst of Song would be .

Response to Arguments
Applicant’s arguments filed regarding the nanoplatelets described in the Song reference derived from porous microboxes are not porous themselves have been fully considered but are not persuasive.
Applicant has not provided any evidence that Song’s platelets are not porous and it is unclear as to how applicant’s citing of Fig. 7 of Song shows that the platelets are not porous.  As evidenced by Zhang, the platelets are porous with a BET specific surface area of 25.4 m2/g.
Moreover, Song’s catalyst is produced by a method similar to applicant’s method of decomposing the MOF material by heating the MOF material to a temperature greater than the MOF’s decomposition temperature.  It is unclear as to why the materials would be different using the same method of preparation.

Applicant’s arguments filed regarding the Song reference does not disclose the metal oxide is capable of oxidizing VOCs and removing VOCs from an atmosphere have been fully considered but are not persuasive.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 
The claims are directed to a porous metal oxide catalyst having a planar or two-dimensional morphology.  Song teaches a metal oxide catalyst having a planar or two-dimensional morphology by teaching a catalyst comprising Fe2O3 nanoplatelets (Song, section 2.3 on page 7271).  Thus, the catalyst of Song would be capable of oxidizing VOCs to carbon dioxide, water and mineral compounds wherein the VOCs include one or more selected form the group consisting of aliphatic hydrocarbons, aromatic hydrocarbons, and other aliphatic and aromatic compounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734